Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Leigh Ann Harris appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief in her employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm. Harris v. The Vanguard Group, Inc., No. 3:15-cv-00382-MOC-DSC, 2016 WL 110600 (W.D.N.C. Jan. 8, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED